Citation Nr: 1755934	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  13-12 876	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a right knee disorder, claimed as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran appellant was a member of the North Carolina Army National Guard (NG) from November 1964 to July 1966, when he was released to become a member of the United States Army Reserve; he had an initial period of active duty for training (ACDUTRA) for the NG from June 14, 1965 to October 25, 1965, plus another period of ACDUTRA from June 5, 1966 to June 19, 1966.  While a member of the Army Reserve, the appellant was involuntarily ordered to active duty from June 1968 to October 1969, when he was released to enlist in the regular Army.  He then served on active duty in the Army from October 1969 to September 1972.  

This case originally came before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision issued by the Winston-Salem, North Carolina Office (RO) of the Department of Veterans Affairs (VA) in which, in part, the appellant's claim of entitlement to service connection for a right lower extremity disorder was denied.

In April 2014, the appellant presented testimony during a Board videoconference hearing that was conducted by the undersigned.  The transcript from that hearing is included in the claims file.  The transcript reflects that the appellant was seeking service connection for a right knee disorder and the Board notes that the appellant is already service-connected for neuritis of the right leg that is related to service-connected disability.  Therefore, the issue on appeal is as stated on the title page.

The Board subsequently denied the right knee service connection claim in a decision issued in November 2016.  The Veteran then appealed the Board's decision on his right knee claim to the United States Court of Appeals for Veterans Claims (Court).  In May 2017, the parties filed a Joint Motion for Partial Remand.  A May 2017 Order of the Court granted the Joint Motion and vacated the denial portion of the Board's decision, and the service connection issue on appeal was remanded for readjudication pursuant to the provisions of 38 U.S.C.A. § 7252(a).

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The Board notes that the Veteran was awarded a total disability rating based on individual unemployability (TDIU) in a rating decision issued in July 2017.  In August 2017, the Veteran filed a timely notice of disagreement (NOD) with the Agency of Original Jurisdiction (AOJ) with respect to the issue of the effective date assigned for the grant of the TDIU.  The electronic Veterans Appeals Control and Locator System (VACOLS) indicates that the Veteran filed the aforementioned NOD.  Therefore, as receipt of the NOD has been acknowledged by the RO, this situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999), where an NOD had not been recognized.  As VACOLS and the electronic file reflect that the NOD has been recognized and that additional action is pending at the RO with regard to the Veteran's claim of entitlement to an earlier effective date, Manlincon is not applicable in this case. 

Finally, as previously pointed out by the Board in November 2016, while the Veteran's April 2014 claim of entitlement to secondary service connection for coronary artery disease (CAD) was denied in a March 2015 rating on the basis that he had not been diagnosed with CAD, a June 2015 letter from a private physician to the United States Department of Labor states that the Veteran had been diagnosed with congestive heart failure with diastolic dysfunction.  When a Veteran makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009) (holding that a claimant may satisfy the requirement to identify the benefit sought by referring to a body part or system that is disabled or by describing symptoms of the disability).  Therefore, the Veteran has a pending claim for service connection for congestive heart failure, to include as due to, or aggravated by, the service-connected diabetes mellitus and hypertension, and the Board does not have jurisdiction over that claim.  Thus, the claim is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Under 38 C.F.R. § 3.310(a), service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

The United States Court of Appeals for Veterans Claims (Court) has indicated that findings of "not due to," "not caused by," and "not related to" a service-connected disability are insufficient to address the question of aggravation under 38 C.F.R. § 3.310(b).  El-Amin v. Shinseki, 26 Vet. App. 136, 140 (2013).  The Court also has indicated that an opinion that there is "no etiological relationship" may be insufficient to address the question of aggravation.  Allen, 7 Vet. App. at 449 ("[I]t is a big stretch of the English language to construe the phrase 'no etiological relationship between the veteran's service-connected right knee arthritis and the subsequent onset of left knee and bilateral hip arthritis' as encompassing aggravation, especially considering the use of the word 'onset.'"). 

While the January 2016 VA examiner rendered opinions as to whether the claimed right knee disorder was incurred in service or due to the service-connected lumbar spine disability, the examiner did not render any statement about whether or not the claimed right knee pathology had been aggravated by the service-connected lumbar spine disability.  The Court has held that, when VA undertakes to provide a Veteran with an examination, the examination must be adequate for VA purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Furthermore, VA must ensure that any medical opinion is "based on sufficient facts or data."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2009).  Given the foregoing, the Board finds that the January 2016 VA examination report is inadequate for VA purposes to the extent stated.  See also 38 C.F.R. § 4.2.  On remand, a medical opinion on the question of aggravation must be obtained. 

Therefore, the Board has determined that further development is required prior to adjudicating the Veteran's claim.  It is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d). 

To ensure that VA has met its duty to assist in developing the facts pertinent to the claim on appeal and to afford full procedural due process, the case is REMANDED for the following: 

1.  Obtain and associate with the Veteran's claims file all outstanding VA treatment records for the period from September 1972 to the present.

2.  Arrange for review of the Veteran's claims file by a physician or surgeon specializing in orthopedics.  The purpose of the review is to determine the nature, onset and etiology of his current right knee pathology.  The electronic claims file must be reviewed by the orthopedist.  The reviewing physician must provide an opinion that addresses all of the following:

      (a) Identify all right knee pathology present and provide an onset date for each right knee diagnosis identified.
      
      (b) Is it at least as likely as not that any portion of the Veteran's identified right knee pathology is causally or etiologically related to the service-connected lumbar spine disability?  And 
      
      (c) If not, is it at least as likely as not that any part of the Veteran's identified right knee pathology has been aggravated beyond the natural progression of the condition by the service-connected lumbar spine disability?  If so, identify the related proportion of the condition so aggravated.

The rationale for all stated conclusions must be set out in the report.  

Note: The standard of whether it is at least as likely as not in the above context means to at least a 50-50 degree of probability.  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it. 

Note: The term "aggravation" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability. 

3.  If the reviewing physician determines that an examination is needed before the requested opinions can be rendered, schedule the Veteran for that examination. 

4.  If the orthopedic physician cannot provide a requested opinion without resorting to speculation, the physician must state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If there are insufficient facts or data within the claims file, the physician must identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion.  

5.  Upon receipt of the physician's report, conduct a review to verify that all requested opinions have been provided.  If information is deemed lacking, refer the report to the physician for corrections or additions.  See 38 C.F.R. § 4.2 (If the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the examination report as inadequate for evaluation purposes.). 

6.  After completing the above action, as well as any other indicated development actions, the claim must be readjudicated.  The readjudication must include consideration of whether any right knee pathology is causally or etiologically related to the Veteran's service-connected lumbar spine disability, to include by aggravation.  The readjudication must also be accomplished with application of all appropriate legal theories and diagnostic codes. 

7.  If the claim on appeal remains denied, a supplemental statement of the case (SSOC) must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, return the case to the Board for appellate review. 

The appellant is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.  Thereafter, the case should be returned to the Board, if in order.  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

